Citation Nr: 1135274	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of right foot surgery.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	C. Kempton Letts, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and S.P.



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Oakland, California.  

The Veteran and S.P. testified before the undersigned Veterans Law Judge sitting at the Oakland RO in October 2010, and a transcript of the hearing associated with the claims file.  The Veteran submitted additional evidence at the hearing, along with a waiver of review by the agency of original jurisdiction (AOJ).  Therefore, the Board may properly consider the newly received evidence.  38 C.F.R. 20.1304 (2010).  

Also at the October 2010 hearing, the Veteran's representative indicated that he had requested a copy of the claims file but had not yet received it.  In February 2011, the Board issued a decision denying the three claims set forth above, and remanding nine additional claims to the AOJ for additional development.  The Board acknowledged the representative's assertion at that time but noted that the required written and signed request had not been associated with the claims file.  The prior written requests for a copy of the claims file were subsequently associated with the file, and the representative requested that the February 2011 decision be vacated due to denial of due process with respect to the three issues as set forth above.  Accordingly, in May 2011, the Board vacated the February 2011 Board decision with respect to these three issues only.  The other nine issues were unaffected and remain in remand status.  A copy of the claims file has now been provided to the Veteran's representative, and the case returns to the Board for consideration.


FINDINGS OF FACT

1.  The weight of the evidence does not demonstrate that the Veteran underwent right foot surgery during service and, moreover, the weight of the evidence does not demonstrate chronic residuals as a result of any possible such surgery, or continuity of symptomatology for the right foot since service.  

2.  While the Veteran had hazardous noise exposure during service, there is no current right or left ear hearing loss disability for VA purposes and, moreover, the weight of the evidence does not show continuity of symptomatology, or compensable hearing loss within one year following service.

3.  While the Veteran had hazardous noise exposure during service, the weight of the evidence does not demonstrate that the current tinnitus was incurred or aggravated as a result of service, or continuous symptomatology since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of right foot surgery are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for bilateral hearing loss are not met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in April 2003, prior to the initial unfavorable rating decision in March 2004, of the evidence and information necessary to substantiate his claims, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, he was advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, including in a January 2010 letter.  The timing defect as to this post-decision notice was cured by the subsequent readjudication of the Veteran's claims, including in a March 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board notes that the Court of Appeals of Veterans Claims (Court) has held that the provisions of 38 C.F.R. 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  However, VA recently amended its regulations to clarify that the hearing provisions in 38 C.F.R. § 3.103 only apply to hearings before the AOJ and, therefore, do not apply to hearings before the Board.  This amendment is effective as of August 23, 2011.  See 76 Fed. Reg. 52572 (August 23, 2011).  Accordingly, the duties imposed by the Court in Bryant are no longer applicable and need not be discussed.

With respect to the duty to assist, service treatment and personnel records, as well as identified post-service VA and private treatment records, have been obtained and considered.  There is no indication that the Veteran receives benefits from the Social Security Administration pertaining to his claimed disabilities.  

Concerning the claim for right foot surgery residuals, the Board observes that the Veteran alleges that such surgery was performed aboard the U.S.S. Bon Homme Richards during service, and that VA has failed in its duty to assist by not obtaining records from that ship.  However, naval ships do not keep medical records pertaining to individuals; rather, medical records regarding treatment aboard a naval ship are contained in the individual's service treatment records.  Here, the Veteran's service treatment records have been obtained and include treatment during the time period he served aboard the U.S.S. Bon Homme Richards.  As discussed below, the weight of the evidence fails to demonstrate that he underwent right foot surgery during service, or at any time, for that matter.  Moreover, as discussed below, even if the Veteran did have surgery during service, the weight of the evidence fails to demonstrate any chronic residuals as a result of any such surgery.  In this regard, the Board also observes that the Veteran has not been afforded a VA examination concerning his right foot claim.  However, as discussed below, there is no indication that any current disability, or persistent or recurrent symptoms of a disability, may be associated with the Veteran's military service.  In particular, to the extent that the Veteran claims to have had right foot symptoms continuously since service, the Board finds these lay statements to be not credible, as they are inconsistent with the other evidence of record.  Therefore, the evidence of record is sufficient to for a fair adjudication of the claim for right foot surgery residuals, and no further development or VA examination is necessary.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the claims for bilateral hearing loss and tinnitus, the Veteran was afforded a VA audiological examination in March 2004.  The Board notes that the Veteran and his representative have argued that such examination is inadequate, in that the examiner did not fully consider the Veteran's in-service noise exposure or acoustic trauma.  See April 2005 substantive appeal; October 2010 hearing transcript.  However, a review of the VA examination report reveals that the Veteran's lay statements concerning in-service noise exposure, as well as pre- and post-service noise exposure, were fully considered.  The examiner's negative opinion concerning a link between service and the claimed hearing loss and tinnitus was not based on a lack of noise exposure but, rather, on the evidence showing normal hearing upon discharge from service and also at the time of the VA examination.  As such, the opinion reflects consideration of all evidence of record and a well-reasoned rationale, and it is adequate for adjudication purposes.  

Although not argued by the Veteran or his representative, as the denial of the claims is based in large part on the lack of a current hearing loss disability, the Board notes that the VA examination is over 7 years old.  However, the claims file includes subsequent VA treatment records dated through 2010, which contain only one ear-related complaint in July 2006, namely, left ear discomfort after using Q-tips to clean the ear.  There are no complaints of tinnitus or hearing loss in the treatment records.  Further, the Veteran has not asserted that his hearing problems have worsened since the March 2004 examination, to including during the October 2010 Travel Board.  As such, the VA examination is sufficient.

In the circumstances of this case, a remand as to the three issues on appeal would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Residuals of Right Foot Surgery

The Veteran claims that he had surgery on his right foot while serving aboard the U.S.S. Bon Homme Richards, and that his current right foot problems, to include intermittent pain and swelling, are residual to such surgery.  See, e.g., February 2003 claim; October 2010 hearing transcript. 

Upon consideration of all lay and medical evidence of record, the Board finds that service connection is not warranted for right foot surgery residuals.  The weight of the evidence fails to demonstrate that the Veteran underwent right foot surgery during service, or at any time for that matter.  Moreover, the weight of the evidence does not demonstrate that he has had continuous right foot symptoms since service.  

The Veteran is competent to report undergoing right foot surgery during service, and continuous symptoms since that time.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds his statements to this effect to be not credible, as they are inconsistent with the medical evidence of record, as summarized below, and were made for the purposes of his service connection claim, under circumstances indicating bias or interest.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider factors including interest, bias, and inconsistent statements in determining the credibility of a witness). 

Concerning an in-service right foot surgery, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to his right foot, to include any right foot surgery.  As noted above, such records cover the Veteran's period of service on the U.S.S. Bon Homme Richards, or in 1965 and 1966.  In addition, his November 1966 discharge examination records normal feet upon clinical evaluation, and there was no indication of a scar on the right foot.  The Board finds such evidence, made contemporaneous to service, to be more probative than the Veteran's statements made almost 40 years after service and in the context of seeking a monetary benefit from VA.  See Caluza, 7 Vet. App. 498.  

Furthermore, the Veteran failed to report any right foot surgery during several evaluations or for VA and private treatment purposes over the years, and the only references to any right foot symptoms prior to the denial of his service connection claim were noted to be recent and related to gout.  For example, during a December 1992 VA general examination for nonservice-connected pension, the Veteran reported a past surgical history of tonsillectomy and removal of lipoma from the right arm, with no mention of any right foot surgery.  Rather, he reported a history of gouty arthritis in the right big toe for the past year, and this diagnosis was confirmed after physical examination.  Private treatment records dated from July 1989 to October 1992, as well as VA treatment records dated from February 2003 to February 2010, were also obtained.  The Veteran was repeatedly noted to have recent symptoms in the right toe that were generally related to gout, with no mention of any incident or surgery during military service.  See, e.g., August 1992 private record (recent right toe pain, impression gout most likely); VA records dated in March 2003 (previous medical history of gout triggered by ice cream and beef, noting arthritis in back and knees but not the feet); August 2003 (right great toe pain intermittently in the last several years, triggered by eating beef and dairy products, assessment of gout versus CPPD).  In April 2004, the Veteran reported right great toe pain for a few days.  In May 2004, he reported a painful right foot for 1 year off and on, and the assessment was rule out stress fracture versus capsulitis, and hammer toes two to five bilaterally right fifth digit adducted.  However, there was again no mention of any right foot surgery or symptoms since service.  The Veteran only reported any right foot surgery to medical professional in August 2004.  In particular, he reported having right foot pain since an operation during service in an August 2004 VA treatment session.  He then reported having a bunionectomy on the right foot in service during an August 2004 VA examination for hepatitis C.  

Accordingly, considering all lay and medical evidence of record, the Board finds that the weight of the evidence fails to demonstrate that the Veteran underwent right foot surgery during service.  As discussed above, the Veteran's statements to this effect are not credible, as they are inconsistent with both the contemporaneous service treatment records and his subsequent reports for treatment and evaluation purposes, and they were made under circumstances of self-interest or bias.  See Caluza, 7 Vet. App. 498.  Moreover, even if the Veteran did under go right foot surgery during service, to include a bunionectomy as reported in August 2004, the weight of the evidence fails to demonstrate any chronic residuals as a result of such surgery, or any continuous right foot symptoms since service.  Rather, the Veteran's statements to this effect are not credible, as they are inconsistent with the medical evidence over the years, which reflects intermittent symptoms in the right toe or right foot that were associated with gout, or possible stress fracture in May 2004.  These statements for medical purposes are more probative, as they were made for treatment purposes and were contemporaneous with the symptoms.  See Rucker, 10 Vet. App. at 73.  As the preponderance of the evidence is against service connection for residuals of right foot surgery, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102.

Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus based on acoustic trauma through his military duties as an aircraft technician or electrician and plane captain.  Specifically, he alleges noise exposure while working on an aircraft carrier in the hangar and on flight decks, stating that he frequently worked in very close proximity to running aircraft.  See, e.g., March 2003 claim; March 2004 VA examination report; October 2010 hearing transcript.

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran's personnel records confirm that he served as an aircraft electrician in the U.S. Navy.  See DD Form 214.  Further, while there is no documented hazardous noise exposure during service, the Veteran is competent to testify as to this factual issue, as well as to in-service injury, i.e., acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board observes that the Veteran argued in his April 2005 substantive appeal that his lay statements should be accepted as to onset of disability during service under 38 U.S.C.A. § 1154(b).  However, this provision only applies to combat veterans, and there is no indication or argument that the Veteran engaged in combat, so it is inapplicable.  The Board finds the Veteran's testimony concerning hazardous in-service noise exposure to be credible, as it is generally consistent with the circumstances of his service.  However, the evidence must also establish a resulting disability to warrant service connection.

In this regard, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of bilateral hearing loss or tinnitus.  When converted from American Standards Association (ASA) units to International Standard Organization (ISO) units, his November 1964 enlistment examination revealed pure tone thresholds from -5 to 10 decibels at all levels from 500 to 4000 Hertz bilaterally.  Further, the Veteran's hearing was noted to be 15/15 on the whispered and spoken voice test at his November 1966 discharge examination.  The March 2004 VA examiner noted that such audiometric results indicated normal hearing bilaterally at both induction and discharge from the military.  

Post-service VA and private treatment records dated from July 1989 to October 1992, and from February 2003 to February 2010, are also negative for any complaints, treatment, or diagnoses of hearing loss or tinnitus.  Rather, the only mention of any ear-related complaints is in July 2006, at which point the Veteran complained of discomfort in the left ear since using Q-tips to clean the ear, stating that the ear felt "stuffed."  He was found to have a deep cerumen plug in the left ear canal, and he has been prescribed ear drops for ear wax.  

Nevertheless, at the March 2004 VA audiological examination, the Veteran reported bilateral hearing loss, worse in the left ear, with onset in the 1980's.  He further reported intermittent bilateral tinnitus with onset during military service.  The Veteran's pure tone thresholds ranged from 10 to 20 decibels at all levels from 500 to 4000 Hertz bilaterally.  Speech discrimination was recorded as 98 percent in the right ear and 96 percent in the left ear.  The examiner stated that pure tone test results indicated normal hearing bilaterally, speech reception thresholds were in agreement with pure tone test results, and word recognition scores were excellent.  Tinnitus was also diagnosed based on the Veteran's reported symptoms.

Upon consideration of all lay and medical evidence of record, service connection is not warranted for bilateral hearing loss.  Specifically, the evidence fails to establish a bilateral hearing loss disability for VA purposes.  In particular, there is no evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  Indeed, the Veteran's puretone thresholds were all 20 decibels or below at the March 2004 VA examination, which is within normal limits.  See Hensley, 5 Vet. App. at  157.  While the Veteran is competent to report observable symptoms of hearing loss, such as difficulty understanding in conversations, on the television, or within background noise, hearing loss for VA purposes must be established based on objective criteria.  As such, the Veteran's statements concerning a current disability are outweighed by the medical evidence of record, to include the VA examination results.

Moreover, there is no competent evidence linking any possible current hearing loss to service.  In this regard, the Veteran is not competent to testify as to the causation of any current hearing loss, as such question requires specialized knowledge, training, or experience due to the complex nature of the auditory and nervous system.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  Further, the VA examiner opined that any current hearing loss was not due to service, as the Veteran had normal hearing upon separation from service as well as many years later, at the time of the VA examination.  In other words, the examiner opined that there was no acoustic damaged during service, as evidence by normal bilateral hearing during the 2004 evaluation.  This opinion was offered after consideration of the Veteran's reported in-service noise exposure, as summarized above.  Moreover, the Veteran reported wearing hearing protection 100 percent of the time while working on the flight deck, as well as occasionally while exposed to gunfire noise during training.  In contrast, he reported extensive post-service noise exposure without hearing protection, including a few years in a car foundry, 5-10 years intermittently in construction, for the Parks and Recreation Department through lawn equipment, and for 10 years as an aviation electrician for major aircraft companies.  He wore hearing protection about 10-20 percent of the time for the aircraft companies.  The Board notes that the Veteran indicated in the October 2010 Board hearing that he did not have significant noise while working for the aircraft company, as he worked inside the hangar in an assembly line and the planes were started outside the hangar, so the majority of the noise was outside of his immediate hearing.  However, it is apparent that there was still some noise exposure in this position, as the Veteran reported wearing hearing protection some of the time, and he also reported many more civilian positions with significant noise exposure and no hearing protection.  

The Board notes that the evidence also does not establish continuous symptomatology since service, or hearing loss to a compensable degree within one year following separation from service.  Rather, as noted above, the Veteran's November 1966 separation examination did not show any hearing loss, and he reported an onset of hearing loss in the 1980's during the VA examination.  To the extent that the Veteran reports otherwise, the Board find's such testimony to be not credible, as it is inconsistent with the other evidence of record.

In summary, while the Veteran had hazardous noise exposure during service, the weight of the evidence fails to establish resulting hearing loss disability.  Service connection may not be granted because there is no present disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, there is no competent evidence linking any possible current hearing loss disability to service, and the weight of the evidence does not establish continuous symptomatology since service, or manifestation to a degree of 10 percent within one year after service.  As such, the preponderance of the evidence is against service connection for bilateral hearing loss on a direct or presumptive basis, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.

Pertaining to tinnitus, the Veteran is competent to diagnose such disability, as it is readily observable by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr, 21 Vet. App. 303; Jandreau, 492 F.3d 1372.  Further, the March 2004 VA examiner confirmed a current disability.  As such, the remaining inquiry is whether the disability is related to military service.  

In this regard, the March 2004 VA examiner noted the Veteran's report of intermittent bilateral tinnitus with an onset during military service.  The examiner further noted the Veteran's military service, as well as his reports of in-service and post-service noise exposure, as summarized above.  Upon review of the claims file, the examiner noted that there was no evidence in the Veteran's service treatment records to support a claim of tinnitus during or shortly after military service.  Additionally, she opined that there was no acoustic damage during military service, as evidenced by normal hearing bilaterally during the current VA examination.  As such, the examiner concluded that it was not at least as likely as not that the Veteran's tinnitus is related to service.  The Board accords great probative weight to the VA examiner's opinion concerning tinnitus, as it was based on all available evidence, including consideration of the Veteran's reported in-service and post-service noise exposure, review the claims file, and contemporaneous audiologic evaluation.  Further, the examiner provided a complete rationale for her opinion.  

The Board has considered the Veteran's assertions that he first had symptoms of tinnitus during service, and that his current tinnitus is related to in-service noise exposure.  In addition to his statements during the VA examination, the Veteran indicated at the October 2010 hearing that he noticed a periodic dull sound at the end of the day after working on the hangar deck or the flight deck in service, and it would take awhile for the ears to return to normal.  He compared it to when your ears pop while riding on a plane.  While the Veteran is competent to report such observable experiences and symptoms, this does not establish a chronic disability.  

Moreover, the Board finds the Veteran's statements as to continuous symptoms since service to be not credible.  Specifically, the Veteran's testimony to this effect is inconsistent with his contemporaneous medical records during and after service, as well as his prior claims and evaluations.  Further, he first claimed to have symptoms since service after applying for service connection, or under circumstances indicating bias or interest.  See Rucker, 10 Vet. App. at 73; Caluza, 7 Vet. App. 498.  In particular, in-service and post-service medical records are negative for any complaints of tinnitus.  While lay evidence may not be deemed not credible solely due to a lack of contemporaneous medical evidence, the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the Veteran did not list tinnitus as one of his claimed disabilities when he filed a claim for nonservice-connected pension in August 1992.  Similarly, the Veteran did not report any tinnitus, and no such disability was noted, during a December 1992 VA examination.  Rather, the Veteran did not report tinnitus until his February 2003 claim for VA benefits, and the only report of such to a medical provider is at his March 2004 VA examination, which was scheduled in connection with his pending claim.  Accordingly, the Veteran's lay assertions of continuous symptomatology are not credible and are not persuasive, and they are outweighed by the other evidence of record.  

With respect to a link to service, the Board finds that the Veteran is not competent to testify as to the causation of his current tinnitus under the circumstances of this case, including numerous sources of noise exposure of the years and a lack of documented hearing difficulties.  Rather, this is a complex issue, which requires specialized knowledge, training, or expertise.  See Barr, 21 Vet. App. at 307.  Moreover, the Veteran does not appear to have considered his significant post-service noise exposure without hearing protection, or the fact that he had normal hearing on objective examinations upon separation from service and during the pending appeal, in asserting that his current tinnitus is due to service.  Indeed, the Veteran stated during the March 2004 VA examination that he believes his tinnitus may "possibly" be related to service.  As such, the Board finds that the VA examiner's opinion outweighs the Veteran's lay evidence concerning the causation of his tinnitus, as the examiner has specialized training, provided a complete rationale, and considered all relevant evidence.

In summary, while the Veteran had hazardous noise exposure during service, the weight of the evidence fails to establish resulting chronic tinnitus, that there was continuous symptomatology since service, or that the current tinnitus was incurred or aggravated as a result of the in-service noise exposure.  As such, the preponderance of the evidence is against service connection for tinnitus, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for residuals of right foot surgery is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


